Exhibit (e)(26) THIRD AMENDMENT TO INVESTMENT SUB-ADVISORY AGREEMENT between DIRECTED SERVICES LLC and UBS GLOBAL ASSET MANAGEMENT (AMERICAS) INC. ING PARTNERS, INC. This Third Amendment, effective as of August 1, 2008, amends the Investment Sub-Advisory Agreement (the “Agreement”) dated the 1st day of May 2004, as amended, between Directed Services LLC, a Delaware limited liability company (the “Adviser”) and UBS Global Asset Management (Americas) Inc., a Delaware Corporation (the “Sub-Adviser”). W
